Citation Nr: 0804109	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cerebellar ataxia and 
episodic ataxia subtype.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to April 
1959 and from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied the veteran's May 2005 
claim.  The veteran disagreed and timely appealed.

In November 2007, the veteran and his representative 
presented evidence and testimony at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

Issue not on appeal

The November 2005 rating decision denied the veteran's claim 
of service connection for bilateral hearing loss.  In the May 
2006 notice of disagreement, the veteran indicated he 
disagreed with only the issue of entitlement to service 
connection for cerebellar ataxia.  Thus, the issue of 
bilateral hearing loss is not in appellate status and it will 
not be addressed any further herein.  


FINDINGS OF FACT

1.  The veteran was injured in a fall while on active duty in 
June 1962.

2.  The evidence is in equipoise that the veteran's in-
service injury is related to his current cerebellar ataxia 
and episodic ataxia subtype.




CONCLUSION OF LAW

Entitlement to service connection for cerebellar ataxia and 
episodic ataxia subtype is warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, and the record indicates, that he fell 
while rappelling from a helicopter, landing hard on the 
ground.  He has submitted evidence which indicates that his 
cerebral ataxia is related to trauma.  He therefore seeks 
service connection on that basis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim, and to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  After careful 
review, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issues on 
appeal.

The veteran was informed in a May 2005 VCAA letter that to 
establish service connection, the evidence must show that he 
incurred or aggravated an injury or disease in military 
service, had a current disability, and that there was a 
relationship between his current disability and an injury, 
disease or event in military service.  See page 6.  The 
letter informed the veteran of the typical kinds of evidence 
that could be used to support the claims, such as medical 
records, a statement from his doctors, his statements and 
statements of others who could observe his symptoms.  

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The VCAA letter told the veteran that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board notes that the veteran received notice pursuant to 
the Court's holding in Dingess in a letter dated March 2006. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private medical records.

The Board notes that the veteran has not received a VA 
medical examination.  However, the medical evidence in the 
record more than adequately establishes the veteran's current 
condition and its relationship to his military service.  
Thus, the veteran has not been prejudiced by not receiving 
such an examination.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
represented presented evidence and argument in support of his 
claim in a November 2007 videoconference hearing before the 
undersigned VLJ.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Standard of review


After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.  The Board will address each 
element in order.

With regard to element (1), current disability, the record 
includes a February 1999 report of Dr. J.B., a neurologist, 
who stated that the veteran had a "10-20 year history of 
progressive ataxia" manifested by "spinocerebellar 
degeneration which has episodic deterioration."  A recent 
March 2007 report from Dr. T.L., M.D., also indicates the 
veteran has "very slowly progressive cerebellar ataxia."  
Thus, element (1) is met.

With regard to element (2), in-service disease or injury, 
there is no evidence of the claimed disability in service.  
However, the veteran's service medical records include an 
emergency entry made on June 11, 1962, which states: "let 
loose of rope too early in getting down from helicopter and 
landed on ground - doesn't know exactly how he hit."  The 
veteran's back was examined resulting in the impression that 
his injury was caused by blunt trauma without evidence of 
fracture.  An entry dated June 12, 1962 shows that the 
veteran returned to the dispensary, complaining of back and 
left heel pain.  

Although the contemporary records do not state that the 
veteran complained of a head injury, the veteran testified 
that the fall was so severe that he lost all memory of the 
incident.  See the November 2007 hearing transcript at pages 
2-3.  The veteran is competent to testify what happened to 
him.  See 38 C.F.R. § 3.159(a)(2).  Moreover, the record 
indicates that the veteran's statements have been relatively 
consistent throughout his medical treatment in that regard.  
The board has no reason to doubt the veteran's credibility.  
Accordingly, the Board finds that the veteran's testimony is 
sufficient evidence that he suffered head trauma when he 
fell.  

The Board therefore believes that element (2) is satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the veteran has submitted a March 2007 
letter from Dr. T.L., who observed that the veteran has 
"carried the clinical diagnosis of episodic ataxia, but no 
specific genetic disorder could be found, nor does he have 
any family history of ataxia."  According to Dr. T.L., 
"there are many potential causes of ataxia, including not 
only hereditary ataxias, but also ataxias due to head injury, 
nutritional deficiencies, as well as toxic and metabolic 
abnormalities."  

Dr. T.L. implicitly refers to a July 1999 report from Dr. 
C.G. which informs the veteran that "one of the many 
possible causes of cerebellar atrophy are genetic 
mutations."  Dr. C.G. additionally informed the veteran that 
none of the genetic tests indicated the veteran's ataxia was 
a genetic condition.  Dr. T.L. concludes that "[N]o specific 
cause has been found for [the veteran's] ataxia, and 
therefore other causes, beyond hereditary, could be playing a 
role."

The Board observes that Dr. J.B. opined in an April 2006 note 
that ataxia conditions are sometimes hereditary in nature, 
but that she could not identify a specific genetic cause.  No 
other medical opinion of record addresses whether there is a 
connection between the veteran's in-service fall and his 
current condition.

It appears from the record that the only identified potential 
cause for the veteran's current disability is the in-service 
head injury.  The Board does not believe that additional 
medical examination would be productive. 

After review of the entire record, the Board finds that 
viewing the evidence in the light most favorable to the 
veteran and providing him the benefit of the doubt, the 
evidence that the veteran's in-service fall caused his 
current ataxia condition is at least in equipoise.  Thus, 
element (3) is also satisfied.

In conclusion, the evidence having satisfied each Hickson 
element, the Board finds that entitlement to service 
connection for cerebellar ataxia is warranted.


ORDER

Entitlement to service connection for cerebellar ataxia and 
episodic ataxia subtype is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


